Citation Nr: 1125266	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  99-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from May 1952 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When the case was last before the Board June 2008, the issue of entitlement to SMP was remanded for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was granted permanent and total nonservice-connected pension benefits by a rating decision in October 1980, with an effective date of January 22, 1979. 

2.  The Veteran currently has the following nonservice-connected disabilities:  psychotic depression, major depression, history of schizophrenia, depressive neurosis, rated as 50 percent disabling; essential hypertension, rated as 20 percent disabling; old myocardial infraction, status post coronary angioplasty, rated 10 percent disabling; degenerative joint disease of the spine, bilateral pes planus, bilateral frostbite of the legs, history of cataract of the eye, residual of gunshot wound scar of the right thigh and exogenous obesity, each rated as 0 percent disabling.  At present, the combined nonservice-connected disability rating is 80 percent.   

3.  The appellant is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, and is not bedridden.

4.  The medical evidence of record reveals that the Veteran requires regular assistance with certain activities of daily living and is not able to dress and/ or undress himself, or protect himself from the hazards or dangers incident to his daily environment.

5.  The Veteran does not have a single disability rated as 100 percent; however, he is over the age of 65, he served for more than 90 days during a period of war, and possesses a combined disability rating of 80 percent (in excess of the required combined 60 percent).  Nonetheless, his award of aid and attendance benefits in this case precludes a separate award for housebound benefits.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to SMP benefits based on the need for aid and attendance of another person.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2010).

2.  The criteria for entitlement to SMP benefits by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2010); Hartness v. Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  

With regard to the claim for entitlement to SMP, in letters dated in June 2001 and August 2006, the Agency of Original Jurisdiction provided notice to the appellant regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant and the types of evidence that will be obtained by VA.  The notice letter also informed the appellant as to disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because the Board has found the evidence currently of record to be sufficient to establish the appellant's claim for entitlement to SMP based upon the need for regular aid and attendance, no further discussion of the VCAA is necessary.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2008 remand.  Specifically, the RO was instructed to return the claims folder to the March 2007 examiner for clarification regarding the examination of the Veteran in March 2007.  In September 2008, the examiner provided the requested opinion.  Pursuant thereto, the RO issued a supplemental statement of the case in September 2009.  The Board finds that the RO has complied with these instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for SMP - Aid and Attendance 

The Veteran was granted permanent and total nonservice-connected pension benefits by a rating decision in October 1980, with an effective date of January 22, 1979.  Presently he is seeking entitlement to additional allowance for special monthly pension benefits based on the need for regular aid and attendance, or due to housebound status.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.

The necessity for the regular aid and attendance of another provides a higher level of monetary benefit than at the housebound level.  See 38 U.S.C.A. 
§ 1521(d).  In addition, a person who is in receipt of aid and attendance benefits is not entitled to separate housebound benefits, since aid and attendance is paid at the higher rate.  See 38 C.F.R. § 3.351(d).

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The appellant will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the claimant is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require the claimant to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

With regard to housebound status, if the Veteran does not qualify for increased benefits for aid and attendance, increased pension benefits may still be payable if the Veteran has a single permanent disability rated 100 percent disabling (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), and in addition (1) has either additional disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A Veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. 
§ 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).

In this respect, the Court held that for housebound benefits, the requirement under section 1521(e) that the Veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.

In addition, the Hartness Court added that in order to be considered "permanently housebound," the requirement that the Veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the Veteran is simply unable to leave the home to earn a living, as opposed to requiring that the Veteran be unable to leave the house at all.  Id. at 222.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to SMP based upon the need for aid and attendance because he is unable to dress and undress himself, bathe himself, and protect himself from the hazards incident to his daily environment.  

By way of procedural history, the Board notes that in an October 1980 rating decision, nonservice-connected pension was granted because the Veteran was found permanently and totally disabled due to disabilities which rendered him incapable of maintaining employment.  This benefit was granted on an extraschedular basis, and was made effective on January 22, 1979.  The Veteran filed a claim for SMP based upon the need for aid and attendance in March 2001.  The claim was denied in the January 2002 rating decision on appeal.  

The medical evidence of record includes a May 2001 VA examination report which notes that the Veteran is not bedridden or hospitalized.  His best corrected vision is 5/200 or worse in both eyes.  He is mentally capable of managing his benefit payments.  His is able to walk slowly and for short distances within the home, and with the aid of Canadian crutches.  He eats and shaves without assistance.  He needs assistance to dress.  Specifically, he needs help with putting on his pants, socks, and shoes.  This is due to dizziness when bending over forward.  He attends to needs of nature by himself.  He is only able to travel out of the home for medical appointments and he is unable to travel alone.  

A March 2007 VA examination report notes that the Veteran is not permanently bedridden.  The examiner noted that the Veteran is unable to dress and undress himself, or groom himself.  The Veteran is able to leave his home by walking; however, he needs an attendant because he can get lost due to his psychiatric condition.  The Veteran is restricted in terms of his lower extremities.  His balance is abnormal and he wears special shoes.  He has limitation of motion of the legs/knees.  The diagnoses were left knee arthritis, old left ankle fracture causing instability and need to use special shoe with braces, obesity, psychiatric condition, hypertension, and prostate cancer.  

The report of a September 2008 VA examination notes that the Veteran is supervised during bathing and showering due to joint and leg instability, weakness, and frequent falls.  He is unable to dress or undress himself without assistance.  He has constant or near constant imbalance that affects his ability to ambulate.  He can only walk within the home with assistance of another person and two canes.  He is not confined to his home.  He can feed himself, but he has some difficulty grooming himself and attending to the needs of nature by himself.  The Veteran's diagnoses are cerebrovascular disease, atherosclerotic vascular disease, coronary artery disease, prostate cancer in remission, positional vertigo, osteoarthritis, degenerative disc disease, lumbar spondylosis, and ostepenia.  The examiner opined that the Veteran's multiple medical conditions at least as likely as not affect his ability to protect himself from his daily environment.  Moreover, the Veteran's unstable gait, ambulation with canes, left knee condition, instability of legs, and frequent imbalance, interfere with his daily activities such as dressing, undressing, and being able to protect himself from his daily environment.  

Based upon the evidence of record, the Board finds that the appellant has established a factual need for aid and attendance of another person.  In this regard, the preponderance of the medical evidence establishes that the appellant's disabilities cause him to be unable to dress or undress himself, bathe by himself, and protect himself from the ordinary hazards of his environment.  In fact, each of the VA aid and attendance examination reports indicates that the Veteran is uable to dress himself.  The more recent examinations note that he needs assistance with ambulation, grooming, and attending to the needs of nature.  In making its determination, the Board has also considered the Veteran's written statements, which indicate that he needs help with these activities.  Overall, the Board finds that the facts demonstrate the need for regular aid and attendance due to his numerous disabilities for the performance of certain daily activities.  See generally Turco v. Brown, 9 Vet. App. 222 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).

Therefore, resolving any doubt in the appellant's favor, the Board finds that the evidence supports SMP based upon the need for regular aid and attendance.  38 U.S.C.A. § 5107(b).

In light of the Board's award in the present decision of SMP based upon the need for regular aid and attendance (the higher benefit), the Veteran is precluded by law from obtaining housebound benefits.  See 38 C.F.R. § 3.351(d).  As such, the question concerning whether the Veteran is housebound is in fact a moot point.  Therefore, entitlement to housebound benefits is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

SMP based upon the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.

SMP by reason of being housebound is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


